Exhibit 10.3






Griffon Corporation
Director Compensation Program
(adopted as of January 31, 2018)




Each member of the Board of Directors (the “Board”) of Griffon Corporation (the
“Company”) who is not an employee of the Company (each a “Non-employee
Director”) shall receive compensation for such person’s services as a member of
the Board as outlined in this Director Compensation Program.


Cash Compensation


Annual Retainer Fees


•
Annual retainer fee in the amount of $50,000

•
Additional annual retainer fee for the Chairmen of the following Committees:

◦
Audit - $20,000

◦
Compensation - $15,000

◦
Finance - $10,000

◦
Nominating and Corporate Governance - $10,000

•
Additional annual retainer fee in the amount of $20,000 for the Lead Independent
Director



Meeting Fees


•
Fee in the amount of $1,500 for attending any meeting of the Board

•
Fee in the amount of $2,500 for attending any meeting of the Audit Committee

•
Fee in the amount of $1,500 for attending any meeting of any committee other
than the Audit Committee



Equity Compensation


Upon (1) initial election to the Board and (2) upon re-election to the Board and
effective as of the date of the Annual Meeting of Stockholders each year, each
Non-employee Director shall be awarded a grant of restricted shares with a value
of $90,000 (the “RS Dollar Amount”). The restricted shares shall vest ratably at
the rate of 1/3 of the total shares on each of the first, second and third
anniversary of the date of grant. If service as a director terminates due to
death or disability, or if a change in control occurs, all shares immediately
vest.


The number of shares to be granted annually shall be determined by dividing the
RS Dollar Amount by the closing price of the Company’s common stock on the New
York Stock Exchange (or, if not the New York Stock Exchange, the principal
exchange on which the Company’s common stock is traded) on the date of grant.
The RS Dollar Amount shall be subject to the review of the Board from time to
time.



